 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               CENTRAL DISTRICT OF CALIFORNIA
 9

10     M.O. DION & SONS, INC., et al.,
                                                       Case No. 2:19-cv-05154-MWF-KESx
11                      Plaintiff,
12                v.                                    PROTECTIVE ORDER
13     VP RACING FUELS, INC., et al.,
14                      Defendants.
15

16

17         1.      A. PURPOSES AND LIMITATIONS
18              As the parties have represented that discovery in this action is likely to
19   involve production of confidential, proprietary, or private information for which
20   special protection from public disclosure and from use for any purpose other than
21   prosecuting this litigation may be warranted, this Court enters the following
22   Protective Order. This Order does not confer blanket protections on all disclosures
23   or responses to discovery. The protection it affords from public disclosure and use
24   extends only to the limited information or items that are entitled to confidential
25   treatment under the applicable legal principles. Further, as set forth in Section 12.3,
26   below, this Protective Order does not entitle the parties to file confidential
27   information under seal. Rather, when the parties seek permission from the court to
28   ///
 1   file material under seal, the parties must comply with Civil Local Rule 79-5 and
 2   with any pertinent orders of the assigned District Judge and Magistrate Judge.
 3         B. GOOD CAUSE STATEMENT
 4         In light of the nature of the claims and allegations in this case—e.g., a dispute
 5   between competitors in connection with racing fuel and the anticipated need for the
 6   disclosure of information regarding research and development, formulation,
 7   manufacturing, specifications, etc. of racing fuels—and the parties’ representations
 8   that discovery in this case will involve the production of confidential records, and in
 9   order to expedite the flow of information, to facilitate the prompt resolution of
10   disputes over confidentiality of discovery materials, to adequately protect
11   information the parties are entitled to keep confidential, to ensure that the parties are
12   permitted reasonable necessary uses of such material in connection with this action,
13   to address their handling of such material at the end of the litigation, and to serve the
14   ends of justice, a protective order for such information is justified in this matter.
15   The parties shall not designate any information/documents as confidential without a
16   good faith belief that such information/documents have been maintained in a
17   confidential, non-public manner, and that there is good cause or a compelling reason
18   why it should not be part of the public record of this case.
19         2.     DEFINITIONS
20         2.1    Action: The instant action: M.O. Dion & Sons, Inc., et al. v. VP
21   Racing Fuels, Inc., et al., C.D. Cal. Case No. 2:19-cv-05154-MWF-SSx.
22         2.2    Challenging Party: a Party or Non-Party that challenges the
23   designation of information or items under this Order.
24         2.3    “CONFIDENTIAL” Information or Items: information (regardless of
25   how it is generated, stored or maintained) or tangible things that qualify for
26   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
27   the Good Cause Statement.
28         2.4    “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES ONLY”
                                                 2
 1   Information or Items: extremely sensitive “CONFIDENTIAL” Information or
 2   Items, the disclosure of which to another Party or Non-Party would create a
 3   substantial risk of serious harm that could not be avoided by less restrictive means.
 4          2.5    Counsel: Outside Counsel of Record and House Counsel (as well as
 5   their support staff).
 6          2.6    Designating Party: a Party or Non-Party that designates information or
 7   items that it produces in disclosures or in responses to discovery as
 8   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
 9   ONLY.”
10          2.7    Disclosure or Discovery Material: all items or information, regardless
11   of the medium or manner in which it is generated, stored, or maintained (including,
12   among other things, testimony, transcripts, and tangible things), that are produced or
13   generated in disclosures or responses to discovery in this matter.
14          2.8    Expert: a person with specialized knowledge or experience in a matter
15   pertinent to the litigation who has been retained by a Party or its counsel to serve as
16   an expert witness or as a consultant in this Action.
17          2.9    House Counsel: attorneys who are employees of a party to this Action.
18   House Counsel does not include Outside Counsel of Record or any other outside
19   counsel.
20          2.10 Non-Party: any natural person, partnership, corporation, association, or
21   other legal entity not named as a Party to this action.
22          2.11 Outside Counsel of Record: attorneys who are not employees of a
23   party to this Action but are retained to represent or advise a party to this Action and
24   have appeared in this Action on behalf of that party or are affiliated with a law firm
25   which has appeared on behalf of that party, and includes support staff.
26          2.12 Party: any party to this Action, including all of its officers, directors,
27   employees, consultants, retained experts, and Outside Counsel of Record (and their
28   support staffs).
                                                 3
 1            2.13 Producing Party: a Party or Non-Party that produces Disclosure or
 2   Discovery Material in this Action.
 3            2.14 Professional Vendors: persons or entities that provide litigation
 4   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
 5   demonstrations, and organizing, storing, or retrieving data in any form or medium)
 6   and their employees and subcontractors.
 7            2.15 Protected Material: any Disclosure or Discovery Material that is
 8   designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL --
 9   ATTORNEYS’ EYES ONLY.”
10            2.16 Receiving Party: a Party that receives Disclosure or Discovery
11   Material from a Producing Party.
12            3.    SCOPE
13            The protections conferred by this Order cover not only Protected Material (as
14   defined above), but also (1) any information copied or extracted from Protected
15   Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
16   and (3) any deposition testimony, conversations, or presentations by Parties or their
17   Counsel that might reveal Protected Material, other than during a court hearing or at
18   trial.
19            However, the protections conferred by this Order do not cover the following
20   information: (a) any information that is in the public domain at the time of
21   disclosure to a Receiving Party or which becomes part of the public domain after its
22   disclosure to a Receiving Party as a result of publication not involving a violation of
23   this Order, including becoming part of the public record through trial or otherwise;
24   and (b) any information known to the Receiving Party prior to the disclosure or
25   obtained by the Receiving Party after the disclosure from a source who obtained the
26   information lawfully and under no obligation of confidentiality to the Designating
27   Party.
28
                                                 4
 1         Any use of Protected Material during a court hearing or at trial shall be
 2   governed by the orders of the presiding judge. This Order does not govern the use
 3   of Protected Material during a court hearing or at trial.
 4         4.     DURATION
 5         Once a case proceeds to trial, any Party may use at trial any of the
 6   information that was designated “CONFIDENTIAL” or “HIGHLY
 7   CONFIDENTIAL -- ATTORNEYS’ EYES ONLY” or maintained as such pursuant
 8   to this protective order, and such information will become public and will be
 9   presumptively available to all members of the public, unless compelling reasons
10   supported by specific factual findings to proceed otherwise are made to the trial
11   judge by the Designating Party in advance of the trial. See Kamakana v. City and
12   County of Honolulu, 447 F.3d 1172, 1180-81 (9th Cir. 2006) (distinguishing “good
13   cause” showing for sealing documents produced in discovery from “compelling
14   reasons” standard when merits-related documents are part of court record).
15         As to any of the information that was designated “CONFIDENTIAL” or
16   “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES ONLY” or maintained as
17   such pursuant to this protective order and not used during trial, the terms of this
18   protective order extend beyond final disposition of this litigation, such that the
19   confidentiality obligations imposed by this Order with respect to said information
20   shall remain in effect until a Designating Party agrees otherwise in writing or a court
21   order otherwise directs. Final disposition shall be deemed to be the later of (1)
22   dismissal of all claims and defenses in this Action, with or without prejudice; and
23   (2) final judgment herein after the completion and exhaustion of all appeals,
24   rehearings, remands, trials, or reviews of this Action, including the time limits for
25   filing any motions or applications for extension of time pursuant to applicable law.
26         5.     DESIGNATING PROTECTED MATERIAL
27         5.1    Exercise of Restraint and Care in Designating Material for Protection.
28   Each Party or Non-Party that designates information or items for protection under
                                                5
 1   this Order must take care to limit any such designation to specific material that
 2   qualifies under the appropriate standards. The Designating Party must designate for
 3   protection only those parts of material, documents, items, or oral or written
 4   communications that qualify so that other portions of the material, documents,
 5   items, or communications for which protection is not warranted are not swept
 6   unjustifiably within the ambit of this Order.
 7         Mass, indiscriminate, or routinized designations are prohibited. Designations
 8   that are shown to be clearly unjustified or that have been made for an improper
 9   purpose (e.g., to unnecessarily encumber the case development process or to impose
10   unnecessary expenses and burdens on other parties) may expose the Designating
11   Party to sanctions.
12         If it comes to a Designating Party’s attention that information or items that it
13   designated for protection do not qualify for protection, that Designating Party must
14   promptly notify all other Parties that it is withdrawing the inapplicable designation.
15         5.2      Manner and Timing of Designations. Except as otherwise provided in
16   this Order (see, e.g., second paragraph of Section 5.2(a) below), or as otherwise
17   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
18   under this Order must be clearly so designated before the material is disclosed or
19   produced.
20         Designation in conformity with this Order requires:
21               (a) for information in documentary form (e.g., paper or electronic
22   documents, but excluding transcripts of depositions), that the Producing Party affix
23   at a minimum, the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL --
24   ATTORNEYS’ EYES ONLY” to each page that contains protected material. If only
25   a portion or portions of the material on a page qualifies for protection, the Producing
26   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
27   markings in the margins).
28         A Party or Non-Party that makes original documents available for inspection
                                                 6
 1   need not designate them for protection until after the inspecting Party has indicated
 2   which documents it would like copied and produced. During the inspection and
 3   before the designation, all of the material made available for inspection shall be
 4   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
 5   documents it wants copied and produced, the Producing Party must determine which
 6   documents, or portions thereof, qualify for protection under this Order. Then,
 7   before producing the specified documents, the Producing Party must affix the
 8   “CONFIDENTIAL”, or “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
 9   ONLY” legend to each page that contains Protected Material. If only a portion or
10   portions of the material on a page qualifies for protection, the Producing Party also
11   must clearly identify the protected portion(s) (e.g., by making appropriate markings
12   in the margins).
13            (b) For testimony given in deposition or in other pretrial or trial
14   proceedings, that the Designating Party identify on the record, before the close of
15   the deposition, hearing, or other proceeding, all protected testimony. Alternatively,
16   immediately following the deposition, hearing, or other proceeding, and before the
17   transcript of the proceeding has been delivered to the Designating Party, the
18   Designating Party may designate all or part of the entirety of the transcribed
19   testimony as “CONFIDENTIAL.” The entirety of said portion of the transcribed
20   testimony designated as “CONFIDENTIAL” shall remain CONFIDENTIAL
21   pending the Designating Party’s reasonable opportunity to timely review the
22   transcript of said testimony and to designate only appropriate portions therein as
23   “CONFIDENTIAL.” A reasonable opportunity to timely review the transcript and
24   designate portions as “CONFIDENTIAL” under this paragraph shall be 30 days
25   from the date the transcript is completed, unless otherwise agreed by the Parties.
26         (c) for information that has been designated as protected material pursuant to
27   a protective order entered in another case or proceeding, and that is in the possession
28   of or received by a Party or Non-Party, shall be deemed to have been designated as
                                                7
 1   “CONFIDENTIAL” pursuant to the terms of this Order assuming it otherwise meets
 2   the “CONFIDENTIAL” definition as used in this Order, and shall be deemed to
 3   remain “CONFIDENTIAL” unless and until a Party or Non-Party successfully
 4   challenges said designation pursuant to Section 6 herein.
 5               (d) for information produced in some form other than documentary and for
 6   any other tangible items, that the Producing Party affix in a prominent place on the
 7   exterior of the container or containers in which the information is stored the legend
 8   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
 9   ONLY.” If only a portion or portions of the information warrants protection, the
10   Producing Party, to the extent practicable, shall identify the protected portion(s).
11         5.3      Inadvertent Failures to Designate.
12         Should any information designated as “CONFIDENTIAL” or “HIGHLY
13   CONFIDENTIAL -- ATTORNEYS’ EYES ONLY” be disclosed, through
14   inadvertence or otherwise, to any person not authorized to receive it under this
15   Order, the disclosing person(s) shall promptly: (a) inform counsel for the other
16   Party about the unauthorized disclosure; (b) notify the relevant Designating Party
17   and/or the other Party about the circumstances precipitating the unauthorized
18   disclosure; and (c) use best efforts to bind the recipient(s) to the terms of this Order.
19         If timely corrected (i.e., reasonably promptly following discovery of the
20   disclosure), an inadvertent failure to designate qualified information or items does
21   not, standing alone, waive the Designating Party’s right to secure protection under
22   this Order for such material. Upon timely correction of a designation, the Receiving
23   Party must make reasonable efforts to assure that the material is treated in
24   accordance with the provisions of this Order.
25         6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
26         6.1      Timing of Challenges. In the event that counsel for a Party receiving
27   Protected Material (documents, testimony or other information) in discovery
28   designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL --
                                                 8
 1   ATTORNEYS’ EYES ONLY” objects to such designation with respect to any or all
 2   of such items, said counsel shall advise counsel for the Designating Party, in
 3   writing, of such objections, the specific Protected Material (i.e., specific documents,
 4   testimony or other information) to which each objection pertains, and the specific
 5   reasons and support for such objections (the “Designation Objections”). Counsel for
 6   the Designating Party shall have twenty (20) days from receipt of the written
 7   Designation Objections to either (a) agree in writing to de-designate the challenged
 8   Protected Material pursuant to any or all of the Designation Objections and/or (b)
 9   file a motion with the Court seeking to uphold any or all designations on Protected
10   Material addressed by the Designation Objections (the “Designation Motion”). The
11   Parties hereby stipulate and agree that said Designation Motion can be heard on
12   shortened time, subject to Court’s requirements relating thereto and the Court’s and
13   Parties’ availability. Pending a resolution of the Designation Motion by the Court,
14   any and all existing designations on the Protected Material at issue in such
15   Designation Motion shall remain in place. The Designating Party shall have the
16   burden on any Designation Motion of establishing the applicability of its
17   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
18   ONLY” designations. In the event that the Designation Objections are neither
19   timely agreed to nor timely addressed in the Designation Motion, then such
20   challenged Protected Material shall be de-designated in accordance with the
21   Designation Objection applicable to such material. Any Party or Non-Party may
22   object to a designation of confidentiality at any time. Unless a prompt objection to a
23   Designating Party’s confidentiality designation is necessary to avoid foreseeable,
24   substantial unfairness, unnecessary economic burdens, or a significant disruption or
25   delay of the litigation, a Party does not waive its right to object to a confidentiality
26   designation by electing not to object promptly after the original designation is
27   disclosed.
28         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
                                                 9
 1   resolution process under Local Rule 37-1 et seq.
 2         6.3    Judicial Intervention. If the Parties cannot resolve an objection to a
 3   designation (or designations) without Court intervention, the Designating Party may
 4   file a Designation Motion within the time period set forth above in section 6.1 to
 5   retain confidentiality. Each such motion must be accompanied by a competent
 6   declaration affirming that the movant has complied with the meet and confer
 7   requirements imposed in the preceding paragraph. Unless the deadline has been
 8   changed by the Parties as set forth above, failure by the Designating Party to timely
 9   make such a motion including the required declaration shall automatically waive the
10   confidentiality designation for each challenged designation. In addition, the
11   Challenging Party may, but is not required to, file a motion challenging a
12   confidentiality designation at any time if there is good cause for doing so, including
13   a challenge to the designation of a deposition transcript or any portions thereof.
14   Any motion brought pursuant to this provision must be accompanied by a competent
15   declaration affirming that the movant has complied with the meet and confer
16   requirements imposed by the preceding paragraph. The burden of persuasion in any
17   such challenge proceeding shall be on the Designating Party. Frivolous challenges,
18   and those made for an improper purpose (e.g., to harass or impose unnecessary
19   expenses and burdens on other parties) may expose the Challenging Party to
20   sanctions. Unless the Designating Party has waived or withdrawn the
21   confidentiality designation, all parties shall continue to afford the material in
22   question the level of protection to which it is entitled under the Producing Party’s
23   designation until the Court rules on the challenge.
24         6.4    Information Remains CONFIDENTIAL While Challenge Pending.
25   Notwithstanding any challenge to the designation of Discovery Material as
26   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
27   ONLY,” all such designated Discovery Material shall be treated as such and shall be
28   subject to the provisions hereof unless and until one of the following occurs:
                                                10
 1         (a)      The Party or Non-Party who claims that the Discovery Material is
 2   CONFIDENTIAL withdraws such designation in writing; or
 3         (b)      The Party or Non-Party who claims that the Discovery Material is
 4   CONFIDENTIAL fails to apply to the Court for an order designating the Discovery
 5   Material as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’
 6   EYES ONLY” within the time period specified above after receipt of a written
 7   challenge to such designation; or
 8         (c)      The Court rules the Discovery Material is not CONFIDENTIAL.
 9         7.       ACCESS TO AND USE OF PROTECTED MATERIAL
10         7.1      Basic Principles. A Receiving Party may use Protected Material that is
11   disclosed or produced by another Party or by a Non-Party in connection with this
12   Action only for prosecuting, defending, or attempting to settle this Action. Such
13   Protected Material may be disclosed only to the categories of persons and under the
14   conditions described in this Order. When the Action has been terminated, a
15   Receiving Party must comply with the provisions of Section 13 below.
16         Protected Material must be stored and maintained by a Receiving Party at a
17   location and in a secure manner that ensures that access is limited to the persons
18   authorized under this Order.
19         7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
20   otherwise ordered by the court or permitted in writing by the Designating Party, a
21   Receiving Party may disclose any information or item designated
22   “CONFIDENTIAL” only to:
23               (a) the Receiving Party’s Outside Counsel of Record in this Action, as
24   well as employees of said Outside Counsel of Record to whom it is reasonably
25   necessary to disclose the information for this Action;
26               (b) the officers, directors, and employees (including House Counsel) of
27   the Receiving Party to whom disclosure is reasonably necessary for this Action;
28               (c) Experts (as defined in this Order) of the Receiving Party to whom
                                                11
 1   disclosure is reasonably necessary for this Action and who have signed the
 2   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 3               (d) the court and its personnel;
 4               (e) private court reporters and their staff to whom disclosure is reasonably
 5   necessary for this Action and who have signed the “Acknowledgment and
 6   Agreement to Be Bound” (Exhibit A);
 7               (f) professional jury or trial consultants, mock jurors, and Professional
 8   Vendors to whom disclosure is reasonably necessary for this Action and who have
 9   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
10               (g) the author or recipient of a document containing the information or a
11   custodian or other person who otherwise possessed or knew the information;
12               (h) during their depositions, witnesses, and attorneys for witnesses, in the
13   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
14   requests that the witness sign the “Acknowledgment and Agreement to Be Bound”
15   (Exhibit A); and (2) they will not be permitted to keep any confidential information
16   unless they sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A),
17   unless otherwise agreed by the Designating Party or ordered by the court. Pages of
18   transcribed deposition testimony or exhibits to depositions that reveal Protected
19   Material may be separately bound by the court reporter and may not be disclosed to
20   anyone except as permitted under this Protective Order; and
21               (i) any mediator or settlement officer, and their supporting personnel,
22   mutually agreed upon by any of the parties engaged in settlement discussions.
23         7.3      Disclosure of “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
24   ONLY” Information or Items. Unless otherwise ordered by the court or permitted in
25   writing by the Designating Party, a Receiving Party may disclose any information or
26   item designated “CONFIDENTIAL” only to:
27         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
28   as employees of said Outside Counsel of Record to whom it is reasonably necessary
                                                    12
 1   to disclose the information for this Action;
 2         (b) Experts (as defined in this Order) of the Receiving Party to whom
 3   disclosure is reasonably necessary for this Action and who have signed the
 4   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 5         (c) the court and its personnel;
 6         (d) private court reporters and their staff to whom disclosure is reasonably
 7   necessary for this Action and who have signed the “Acknowledgment and
 8   Agreement to Be Bound” (Exhibit A);
 9         (e) professional jury or trial consultants, mock jurors, and Professional
10   Vendors to whom disclosure is reasonably necessary for this Action and who have
11   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
12         (f) the author or recipient of a document containing the information or a
13   custodian or other person who otherwise possessed or knew the information; and
14         (g) any mediator or settlement officer, and their supporting personnel,
15   mutually agreed upon by any of the parties engaged in settlement discussions.
16         8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED
17                 PRODUCED IN OTHER LITIGATION
18         If a Party is served with a subpoena or a court order issued in other litigation
19   that compels disclosure of any information or items designated in this Action as
20   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
21   ONLY,” that Party must:
22              (a) promptly notify in writing the Designating Party. Such notification
23   shall include a copy of the subpoena or court order unless prohibited by law;
24              (b) promptly notify in writing the party who caused the subpoena or order
25   to issue in the other litigation that some or all of the material covered by the
26   subpoena or order is subject to this Protective Order. Such notification shall include
27   a copy of this Protective Order; and
28              (c) cooperate with respect to all reasonable procedures sought to be
                                                13
 1   pursued by the Designating Party whose Protected Material may be affected.
 2         If the Designating Party timely seeks a protective order, the Party served with
 3   the subpoena or court order shall not produce any information designated in this
 4   action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’
 5   EYES ONLY” before a determination by the court from which the subpoena or
 6   order issued, unless the Party has obtained the Designating Party’s permission, or
 7   unless otherwise required by the law or court order. The Designating Party shall
 8   bear the burden and expense of seeking protection in that court of its confidential
 9   material and nothing in these provisions should be construed as authorizing or
10   encouraging a Receiving Party in this Action to disobey a lawful directive from
11   another court.
12         9. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
13             PRODUCED IN THIS LITIGATION
14             (a) The terms of this Order are applicable to information produced by a
15   Non-Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
16   CONFIDENTIAL -- ATTORNEYS’ EYES ONLY.” Such information produced by
17   Non-Parties in connection with this litigation is protected by the remedies and relief
18   provided by this Order. Nothing in these provisions should be construed as
19   prohibiting a Non-Party from seeking additional protections.
20             (b) In the event that a Party is required, by a valid discovery request, to
21   produce a Non-Party’s confidential information in its possession, and the Party is
22   subject to an agreement with the Non-Party not to produce the Non-Party’s
23   confidential information, then the Party shall:
24                (1) promptly notify in writing the Requesting Party and the Non-Party
25   that some or all of the information requested is subject to a confidentiality
26   agreement with a Non-Party;
27                (2) promptly provide the Non-Party with a copy of the Protective
28   Order in this Action, the relevant discovery request(s), and a reasonably specific
                                                14
 1   description of the information requested; and
 2                  (3) make the information requested available for inspection by the
 3   Non-Party, if requested.
 4               (c) If a Non-Party represented by counsel fails to commence the process
 5   called for by Local Rules 45-1 and 37-1 et seq. within 14 days of receiving the
 6   notice and accompanying information or fails contemporaneously to notify the
 7   Receiving Party that it has done so, the Receiving Party may produce the Non-
 8   Party’s confidential information responsive to the discovery request. If an
 9   unrepresented Non-Party fails to seek a protective order from this court within 14
10   days of receiving the notice and accompanying information, the Receiving Party
11   may produce the Non-Party’s confidential information responsive to the discovery
12   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
13   not produce any information in its possession or control that is subject to the
14   confidentiality agreement with the Non-Party before a determination by the court
15   unless otherwise required by the law or court order. Absent a court order to the
16   contrary, the Non-Party shall bear the burden and expense of seeking protection in
17   this court of its Protected Material.
18         10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
19         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
20   Protected Material to any person or in any circumstance not authorized under this
21   Protective Order, the Receiving Party must immediately (a) notify in writing the
22   Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
23   all unauthorized copies of the Protected Material, (c) inform the person or persons to
24   whom unauthorized disclosures were made of all the terms of this Order, and
25   (d) request such person or persons to execute the “Acknowledgment and Agreement
26   to Be Bound” (Exhibit A).
27         11.      INADVERTENT PRODUCTION OF PRIVILEGED OR
28                  OTHERWISE PROTECTED MATERIAL
                                                15
 1         When a Producing Party gives notice to Receiving Parties that certain
 2   inadvertently produced material is subject to a claim of privilege or other protection,
 3   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
 4   Procedure 26(b)(5)(B). This provision is not intended to modify whatever
 5   procedure may be established in an e-discovery order that provides for production
 6   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
 7   (e), insofar as the parties reach an agreement on the effect of disclosure of a
 8   communication or information covered by the attorney-client privilege or work
 9   product protection, the parties may incorporate their agreement into this Protective
10   Order. The parties have incorporated their “Clawback” agreement as set forth in
11   Exhibit “B.”
12         12.      MISCELLANEOUS
13         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
14   person to seek its modification by the Court in the future.
15         12.2 Right to Assert Other Objections. No Party waives any right it
16   otherwise would have to object to disclosing or producing any information or item
17   on any ground not addressed in this Protective Order. Similarly, no Party waives
18   any right to object on any ground to use in evidence of any of the material covered
19   by this Protective Order.
20         12.3 Filing Protected Material. A Party that seeks to file under seal any
21   Protected Material must comply with Civil Local Rule 79-5 and with any pertinent
22   orders of the assigned District Judge and Magistrate Judge. Protected Material may
23   only be filed under seal pursuant to a court order authorizing the sealing of the
24   specific Protected Material at issue. If a Party’s request to file Protected Material
25   under seal is denied by the court, then the Receiving Party may file the information
26   in the public record unless otherwise instructed by the court.
27         13.      FINAL DISPOSITION
28         After the final disposition of this Action, as defined in Section 4, within 60
                                                16
 1   days of a written request by the Designating Party, each Receiving Party must return
 2   all Protected Material to the Producing Party or destroy such material. As used in
 3   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
 4   summaries, and any other format reproducing or capturing any of the Protected
 5   Material. Whether the Protected Material is returned or destroyed, the Receiving
 6   Party must submit a written certification to the Producing Party (and, if not the same
 7   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
 8   (by category, where appropriate) all the Protected Material that was returned or
 9   destroyed and (2) affirms that the Receiving Party has not retained any copies,
10   abstracts, compilations, summaries or any other format reproducing or capturing any
11   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
12   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
13   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
14   reports, attorney work product, and consultant and expert work product, even if such
15   materials contain Protected Material. Any such archival copies that contain or
16   constitute Protected Material remain subject to this Protective Order as set forth in
17   Section 4.
18         14.     Any violation of this Order may be punished by any and all appropriate
19   measures including, without limitation, contempt proceedings and/or monetary
20   sanctions.
21         IT IS SO ORDERED.
22   DATED:       March 4, 2020
23

24                                              _________________________
                                                           Karen E. Scott
                                                Honorable _______________
25                                              United States Magistrate Judge
26

27

28
                                               17
 1                                        EXHIBIT A
 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3

 4   I,   _____________________________              [print   or     type   full     name],   of
 5   _________________ [print or type full address], declare under penalty of perjury that
 6   I have read in its entirety and understand the Protective Order that was issued by the
 7   United States District Court for the Central District of California on
 8   _________________________                  in             the            case            of
 9   _____________________________________. I agree to comply with and to be
10   bound by all the terms of this Protective Order and I understand and acknowledge that
11   failure to so comply could expose me to sanctions and punishment in the nature of
12   contempt. I solemnly promise that I will not disclose in any manner any information
13   or item that is subject to this Protective Order to any person or entity except in strict
14   compliance with the provisions of this Order.
15         I further agree to submit to the jurisdiction of the United States District Court
16   for the Central District of California for the purpose of enforcing the terms of this
17   Protective Order, even if such enforcement proceedings occur after termination of this
18   action. I hereby appoint __________________________ [print or type full name] of
19   _______________________________________ [print or type full address and
20   telephone number] as my California agent for service of process in connection with
21   this action or any proceedings related to enforcement of this Protective Order.
22   Date: ______________________________________
23   City and State where sworn and signed: _________________________________
24

25   Printed name: _______________________________
26

27   Signature: __________________________________
28
                                                18
 1                                         EXHIBIT B
 2        (CLAWBACK PROCEDURE TO RECALL PRIVILEGED MATERIAL
 3                               INADVERTENTLY PRODUCED)
 4   In addition to the provisions of FRCP Rule 26(b)(5) and FRE 502, the Parties agree
 5   to the following procedure to reclaim privileged materials inadvertently produced:
 6

 7   (a) If electronically stored information produced in discovery is subject to a claim of
 8   privilege or of protection as attorney work product, the party making the claim may
 9   notify any party that received the information of the claim and the basis for the
10   claim.
11

12   (b) After being notified of a claim of privilege or of protection under subdivision
13   (a), a party that received the information shall immediately sequester the
14   information and either return the specified information and any copies that may exist
15   or present the information to the Court conditionally under seal for a determination
16   of the claim.
17

18   (c) (1) Prior to the resolution of the motion brought under subdivision (d), a party
19   shall be precluded from using or disclosing the specified information until the claim
20   of privilege is resolved.
21

22   (2) A party who received and disclosed the information before being notified of a
23   claim of privilege or of protection under subdivision (a) shall, after that notification,
24   immediately take reasonable steps to retrieve the information.
25

26   (d) (1) If the receiving party contests the legitimacy of a claim of privilege or
27   protection, it, he or she may seek a determination of the claim from the Court by
28   making a motion within 20 calendar days of receiving the claim and presenting the
                                                19
 1   information to the Court conditionally under seal.
 2

 3   (2) Until the legitimacy of the claim of privilege or protection is resolved, the
 4   receiving party shall preserve the information and keep it confidential and shall be
 5   precluded from using the information in any manner.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                20
